            Case 2:20-cv-01671-MRH Document 18 Filed 02/03/21 Page 1 of 16




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                      :
S.S., by and through her parent and legal             :
guardian, GERALD S.,                                  :
                                                      :
               Plaintiff,                             :
                                                      :
                                                        CASE NO. 2:20-cv-1671
       v.                                             :
                                                      :
GEIBEL CATHOLIC JUNIOR SENIOR HIGH                    :
SCHOOL, PATRICIA NICKLER, MAUREEN                     :
MARSTELLER, and COLE KENDALL,                         :
                                                      :
               Defendants.                            :
                                                      :

                        GEIBEL DEFENDANTS’ MOTION TO DISMISS
                           PLAINTIFF’S AMENDED COMPLAINT

         Defendants Geibel Catholic Junior Senior High School, Patricia Nickler (“Principal

 Nickler”), and Maureen Marsteller (“Dr. Marsteller,” collectively, the “Geibel Defendants”),

 hereby move to dismiss the Amended Complaint filed by Plaintiff, S.S., by and through her parent

 and legal guardian, GERALD S., pursuant to Fed. R. Civ. P. 12(b)(6).

         Plaintiff cannot maintain her Title IX claim against Geibel because she does not allege she

 suffered any harassment as a result of Geibel’s alleged indifference. Alternatively, Plaintiff’s

 allegations of Title IX liability against Geibel prior to February 9, 2020 must be dismissed because,

 as Plaintiff alleges, Geibel did not have actual notice of the alleged discrimination until then.

         Plaintiff’s tort claims also fail. Her negligence claim against the Geibel Defendants is

 barred by the gist of the action doctrine, as Plaintiff’s relationship with the Geibel Defendants is

 contractual in nature. Additionally, her claim for negligent infliction of emotional distress against

 Principal Nickler and Dr. Marsteller must be dismissed because there is no underlying negligence

 and because she suffered no specific, physical injury as a result of her alleged distress.


                                                  1
         Case 2:20-cv-01671-MRH Document 18 Filed 02/03/21 Page 2 of 16




       Pursuant to the Court’s Standing Order and Procedures on Civil Motion Practice (Doc. 13),

undersigned counsel for the Geibel Defendants has conferred with Plaintiff’s counsel in a good

faith attempt to resolve or narrow the issues in this Motion prior to its filing. The parties were

unable resolve all their differences.

       In support of this motion, the Geibel Defendants incorporate by reference the

accompanying Memorandum of Law. A proposed form of Order is attached.

       WHEREFORE, the Geibel Defendants respectfully request the Court grant this Motion and

enter an Order in the form attached hereto.



                                               Respectfully submitted,

                                                /s/ Corey S. D. Norcross
 Date: February 3, 2021                        Corey S. D. Norcross (PA Id No. 316909)
                                               STRADLEY RONON STEVENS & YOUNG, LLP
                                               2005 Market Street, Suite 2600
                                               Philadelphia, PA 19013
                                               Phone: 215.564.8000
                                               Fax: 215.564.8120
                                               cnorcross@stradley.com
                                               Counsel for Defendants Geibel Catholic Junior
                                               Senior High School, Patricia Nickler, and
                                               Maureen Marsteller
                Case 2:20-cv-01671-MRH Document 18 Filed 02/03/21 Page 3 of 16




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                         :
S.S., by and through her parent and legal                :
guardian, GERALD S.,                                     :
                                                         :
                   Plaintiff,                            :
                                                         :
                                                           CASE NO. 2:20-cv-1671
           v.                                            :
                                                         :
GEIBEL CATHOLIC JUNIOR SENIOR HIGH                       :
SCHOOL, PATRICIA NICKLER, MAUREEN                        :
MARSTELLER, and COLE KENDALL,                            :
                                                         :
                   Defendants.                           :
                                                         :

                MEMORANDUM OF LAW IN SUPPORT OF GEIBEL DEFENDANTS’
                  MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT

             Plaintiff, acting through her parent and legal guardian, brings suit against Defendants

 Geibel Catholic Junior Senior High School, Patricia Nickler (“Principal Nickler”), Maureen

 Marsteller (“Dr. Marsteller,” collectively, the “Geibel Defendants”), and Cole Kendall for

 harassment and abuse she’s alleged to have suffered between March 2019 and October 2020.

 Because Plaintiff cannot sustain her claims against them, the Geibel Defendants file a Motion to

 Dismiss pursuant to Fed. R. Civ. P. 12(b)(6) and submit this Memorandum of Law in support

 thereof.

     I.      INTRODUCTION AND FACTUAL BACKROUND 1

             Plaintiff brings suit against her former school, principal, superintendent, and classmate,

 alleging they violated Title IX of the Educational Amendments of 1972, 20 U.S.C. § 1681 and



 1        For purposes of this motion only, the Geibel Defendants assume the facts alleged in the
          Amended Complaint are true. See Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). No deference,
          however, is or should be given to the Amended Complaint’s legal conclusions. Id.

                                                     1
         Case 2:20-cv-01671-MRH Document 18 Filed 02/03/21 Page 4 of 16




committed a litany of other torts.

           A. Plaintiff’s Alleged Harassment.

       Plaintiff is a minor girl and student at Geibel, a private, Roman Catholic high school based

in Connellsville, Pennsylvania. (Am. Compl. ¶¶ 4-5, 10-11.) She alleges that on March 8, 2019,

her classmate Cole Kendall touched her and tried to kiss her without her consent in a school

bathroom. (Id. ¶¶ 9, 12-16.) Approximately a month later, on April 15, 2019, Plaintiff alleges Cole

Kendall again kissed and touched her without her consent while at school and forced Plaintiff to

touch his penis. (Id. ¶¶ 21-26.) Plaintiff also contends that at various unidentified times after March

8, 2019, Cole Kendal sent her unwanted photographs of his penis and grabbed her buttocks without

her consent while on the school bus. (Id. ¶¶ 19-20, 45.)

           B. Plaintiff Reports the Harassment but Withholds Critical Information.

       Plaintiff alleges that shortly after the April incident, she reported the harassment to her

grandfather and Principal Nickler. 2 (Id. ¶¶ 30-32.) Plaintiff admits that in doing so, she withheld

the identity of her alleged perpetrator from Principal Nickler. (Id. ¶ 31) (“At the time, Plaintiff’s

grandfather did not provide Defendant Nickler with Defendant Kendall’s name.”); (Id. ¶ 32)

(“Plaintiff met with Defendant Nickler and reported the inappropriate and unlawful conduct of

Defendant Kendall . . . without specifically identifying Defendant Kendall.”) Principal Nickler

purportedly assured Plaintiff and her grandmother that Plaintiff would be protected, that security

cameras would be installed at the school, and that Geibel’s teachers and staff would be informed

of the incidents so they could “keep an eye” on Plaintiff. (Id. ¶¶ 33-34, 49-51.) Principal Nickler

also purportedly told Plaintiff’s grandmother that she had a list of male students whom she

suspected were Plaintiff’s perpetrator. (Id. ¶ 35.)


2   Principal Nickler is Geibel’s principal. (Am. Compl. ¶ 7.)

                                                  2
         Case 2:20-cv-01671-MRH Document 18 Filed 02/03/21 Page 5 of 16




       Plaintiff alleges that despite making these purported promises, Principal Nickler did not

investigate her claims or take any action. (Id. ¶¶ 36-39, 55.) Plaintiff also complains that Principal

Nickler did not separate her from “any male students” and did not report Plaintiff’s assault. (Id. ¶¶

40-41, 56.) Plaintiff does not indicate how Principal Nickler could have separated her from her

alleged harasser when Principal Nickler did not know the harasser’s identity, but Plaintiff

nonetheless impugns Geibel and Principal Nickler because she purportedly had to attend class and

activities alongside Cole Kendall. (Id. ¶ 44.) And while Plaintiff contends that Cole Kendall

“continued to harass and assault” her while at Geibel, she provides no facts to support this

conclusory allegation and does not allege she told any of the Geibel Defendants of Cole Kendall’s

continued harassment. Nevertheless, Plaintiff alleges she was subject to a sexually hostile

environment that caused her emotional distress, fear, and embarrassment and that denied her equal

access to an education. (Id. ¶¶ 46-48.)

       Plaintiff alleges that on December 6, 2019, Alison Testa, Geibel’s guidance counselor,

overheard Plaintiff tell another student of Cole Kendall’s behavior and identify Cole Kendall by

name. (Id. ¶ 52.) According to Plaintiff, Ms. Testa immediately reported Cole Kendall’s actions to

the Pennsylvania State Police. (Id. ¶ 54.) Plaintiff does not allege that Ms. Testa or the police

informed any of the Geibel Defendants of the identity of her purported perpetrator.

           C. The Geibel Defendants Learn of Cole Kendall’s Identity for the First Time.

       According to Plaintiff, the Geibel Defendants first learned of Cole Kendall’s identity on

February 9, 2020. Indeed, Plaintiff alleges that on February 9, 2020, Alison Testa advised Dr.

Marsteller that it was Cole Kendall that had harassed Plaintiff.3 (Id. ¶ 57.) Plaintiff contends that



3   Dr. Marsteller is the Superintendent of Catholic Schools for the Diocese of Greenburg, which
    includes Geibel. (Am. Compl. ¶ 8.)

                                                  3
         Case 2:20-cv-01671-MRH Document 18 Filed 02/03/21 Page 6 of 16




Dr. Marsteller thereafter offered to pay for Plaintiff’s therapy, but allegedly did nothing else to

protect Plaintiff from Cole Kendall. (Id. ¶¶ 58-59.) Plaintiff also alleges that her grandmother

communicated with Principal Nickler multiple times about Geibel’s response to Plaintiff’s

reported assault, but Principal Nickler did not take any action. (Id. ¶¶ 60-63.)

        Because of these alleged misdeed, Plaintiff charges Geibel with violating Title IX (Count

I), Principal Nickler and Dr. Marsteller with negligent infliction of emotional distress (“NIED”)

(Count III), and all three Geibel Defendants with negligence (Count II).

 II.    ARGUMENT

             A. Legal Standard

        A complaint must contain a “plain statement of the claim to show that the pleader is entitled

to relief,” Fed. R. Civ. P. 8(a)(2), and must “state a claim to relief that is plausible on its face.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The Rule 12(b)(6) standard serves to test

the adequacy of a complaint, which must “raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (internal citations omitted). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing

Twombly, 550 U.S. at 556. While a court must treat the allegations in a complaint as true, it need

not accept “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements.” Id. “While legal conclusions can provide the framework of a complaint, they must be

supported by factual allegations.” Id. at 679. A complaint that pleads facts “merely consistent with

a defendant’s liability . . . stops short of the line between possibility and plausibility of entitlement

to relief.” Id. (internal quotations and citation omitted).

        B.      Plaintiff’s Title IX Claim Must be Dismissed or Limited.

        Plaintiff attempts to hold Geibel liable pursuant to Title IX for the harm she allegedly

                                                   4
         Case 2:20-cv-01671-MRH Document 18 Filed 02/03/21 Page 7 of 16




suffered because of Cole Kendall’s harassment. Title IX provides that “[n]o person . . . . shall, on

the basis of sex, be excluded from participation in, be denied the benefits of, or be subjected to

discrimination under any education program or activity receiving Federal financial assistance . . .

.” 20 U.S.C. § 1681. The Supreme Court has recognized that student-on-student sexual harassment

can create an actionable Title IX claim against a school in “certain limited circumstances.” Davis

Next Friend LaShonda D. v. Monroe Cty. Bd. of Educ., 526 U.S. 629, 643 (1999); see also Doe v.

Bellefonte Area Sch. Dist., 106 F. App’x 798, 799 (3d Cir. 2004). To establish a claim against a

school for student-on-student sexual harassment under Title IX, a plaintiff must show:

                (1) the defendant received federal funds; (2) sexual harassment
                occurred; (3) the harassment took place under circumstances
                wherein the funding recipient exercised substantial control over both
                the harasser and the context in which the . . . harassment occurred;
                (4) the funding recipient had ‘actual knowledge’ of the harassment;
                (5) the funding recipient was ‘deliberately indifferent’ to the
                harassment; and (6) the harassment was ‘so severe, pervasive, and
                objectively offensive that it could be said to have deprived the
                victims of access to the educational opportunities or benefits
                provided by the school.

Lansberry v. Altoona Area Sch. Dist., 318 F. Supp. 3d 739, 748 (W.D. Pa. 2018) (quoting Dawn

L. v. Greater Johnstown Sch. Dist., 586 F. Supp. 2d 332, 365 (W.D. Pa. 2008)).

        Plaintiff’s Title IX claim should be dismissed because she failed to demonstrate that

Geibel’s actions or inactions caused her to suffer “severe and pervasive” harassment that deprived

her of educational benefits. Alternatively, her allegations of Geibel’s liability prior to February 9,

2020 must be dismissed because Geibel did not have “actual notice” of Plaintiff’s complaints prior

to that date.

                    i. Plaintiff Did Not Suffer Severe and Pervasive Harassment Caused by
                       Geibel’s Alleged “Deliberate Indifference.”

        Plaintiff contends that Cole Kendall’s harassment and assaults created a sexually hostile

environment that caused her emotional distress and denied her equal access to an educational

                                                  5
         Case 2:20-cv-01671-MRH Document 18 Filed 02/03/21 Page 8 of 16




experience. She attempts to hold Geibel liable for this pursuant to Title IX, claiming that Geibel

knew of the alleged harassment and sexually hostile environment caused by Cole Kendall and

failed to remedy it. Because Plaintiff does not identify any actionable harassment that occurred

after Geibel had actual notice, she cannot maintain a Title IX claim.

       Relevant here, a school can only be liable to a student if it had “actual notice” that

harassment occurred and its “deliberate indifference” to the student’s complaints caused the

student to suffer additional “severe and pervasive” harassment that deprived them of educational

benefits. A school cannot be deliberately indifferent unless it was first given “actual notice” that

the harassment had occurred. Lansberry, 318 F. Supp. 3d at 748 (quoting Dawn L., 586 F.Supp.2d

at 365). A school has actual notice of an incident of Title IX harassment only when an appropriate

person learns of the it. An “‘appropriate person’ is an official who at a minimum has authority to

address the alleged discrimination and to institute corrective measures on the districts behalf.’” Id.

at 751 (quoting Bostic v. Smyrna Sch. Dist., 418 F.3d 355, 360 (3d Cir. 2005)). Actual notice is

vital as it provides the school with sufficient knowledge from which it can address the alleged

harassment or discrimination.

       Plaintiff details two instances in which Cole Kendall allegedly harassed and assaulted her

on Geibel property – one on March 8, 2019 and the other on April 15, 2019. (Am. Compl. ¶¶ 9,

12-16, 21-26.) Plaintiff admits that Geibel was unaware of either until after they happened. (Id. ¶¶

30-32.) Because Geibel did not have actual notice of the incidents, it cannot be held liable for

them. Lansberry, 318 F. Supp. 3d at 748 (to be liable for student-on-student sexual harassment

under Title IX, a school must have had “actual knowledge” of the harassment).

       Even when Plaintiff did inform Principal Nickler of the March and April incidents, that

was insufficient to provide the school with actual notice. Actual notice exists only if an appropriate



                                                  6
         Case 2:20-cv-01671-MRH Document 18 Filed 02/03/21 Page 9 of 16




person learns of the underlying facts that sufficiently indicate a substantial danger to a student so

that the school is aware of the danger. Bostic, 418 F.3d at 361. Here, Plaintiff did not give Principal

Nickler sufficient information to put Geibel on notice of a danger because Plaintiff did not reveal

the identity of her alleged perpetrator. (Am. Compl. ¶¶ 31-32.) Knowing the identity of the alleged

perpetrator is critical to providing a school with actual notice because without it, the school does

not have the facts necessary to prevent future incidents of harassment or discrimination as required

by Title IX. Because Geibel did not know the identity of Plaintiff’s perpetrator when the incidents

were reported, it did not have actual notice of the alleged harassment.

       Therefore, and despite the fact that Plaintiff told Principal Nickler of the incidents

sometime in April 2019, Geibel did not have “actual notice” of Plaintiff’s complaints until

February 9, 2020 when Alison Testa informed Dr. Marsteller. That Alison Testa learned of Cole

Kendall’s identity on December 6, 2019 does not change this outcome. A guidance counselor like

Alison Testa is not an “appropriate person” under Title IX. Warren ex rel. Good v. Reading Sch.

Dist., 278 F.3d 163, 173 (3d Cir. 2002) (holding that a guidance counselor was not an “appropriate

person” whose knowledge of alleged Title IX action was sufficient to put the school on actual

notice); Does v. Se. Delco Sch. Dist., 272 F. Supp. 3d 656, 688 (E.D. Pa. 2017). As such, Alison

Testa’s knowledge of Cole Kendall’s identity in December 2019 was not imputed to Geibel and

did not provide it with “actual notice.” Moreover, there are no allegations that Ms. Testa or the

police told anyone at Geibel of the identity of Plaintiff’s purported perpetrator.

       Because Geibel did not have actual notice until February 9, 2020, the only harassment it

could be liable for is that which occurred after that date. But having actual notice does not

necessarily make Geibel liable because notice is only one element of a Title IX claim. To be

actionable, a school must have had actual knowledge of the harassment, was thereafter



                                                  7
        Case 2:20-cv-01671-MRH Document 18 Filed 02/03/21 Page 10 of 16




“deliberately indifferent” to the complaint, and its deliberate indifference caused the student to

suffer “severe and pervasive” harassment that deprived the student of educational benefits. Saxe

v. State Coll. Area Sch. Dist., 240 F.3d 200, 205-06 (3d Cir. 2001) (“[P]rivate damages actions

against the school are limited to cases [in] which the school ‘acts with deliberate indifference to

known acts of harassment . . . .’”) (quoting Davis, 526 U.S. at 633, 653.) The deliberate

indifference standard incorporates a causation requirement.” Swanger v. Warrior Run Sch. Dist.,

346 F. Supp. 3d 689, 705 (M.D. Pa. 2018). Indeed, to be actionable the school’s action or inaction

“must, at a minimum, cause students to undergo harassment or make them liable or vulnerable to

it.” Davis, 526 U.S. at 645 (holding that a school “could be liable in damages only where their own

deliberate indifference effectively caused the discrimination” and noting the “high standard” is

necessary to “eliminate any ‘risk that the [school] would be liable in damages not for its own

official decision but instead for” an individual's independent actions). Thus, a plaintiff must

establish that the alleged harassment occurred “subsequent to an official’s decision not to remedy

a known violation.” Swanger, 346 F. Supp. 3d at 705.

       Plaintiff does not allege that she suffered any harassment after February 9, 2020, let alone

harassment that was “severe and pervasive.” Indeed, other than the March and April 2019

incidents, the only other occurrences of harassment that Plaintiff alleges are that Cole Kendal sent

her unwanted photographs of his penis and grabbed her buttocks without her consent while on the

school bus. (Am. Compl. ¶¶ 18-20, 45.) Such allegations are insufficient to constitute actionable

harassment because Plaintiff does not indicate when the purported incidents occurred. Because

Plaintiff cannot establish that these alleged incidents occurred after Geibel had actual notice,

Geibel cannot be held liable for them. Lansberry, 318 F. Supp. 3d at 748. 751. 4


4   Even if Plaintiff had alleged that Cole Kendall grabbed her buttocks sometime after February
    9, 2020, the allegation would still be insufficient to establish liability against Geibel because it

                                                   8
        Case 2:20-cv-01671-MRH Document 18 Filed 02/03/21 Page 11 of 16




       Plaintiff’s Title IX claim fails because she does not allege that she suffered any harassment

because of Geibel’s alleged indifference. As such, Count I of Plaintiff’s Amended Complaint

should be dismissed.

                   ii. Because Geibel Did Not Have “Actual Notice” Until February 9, 2020,
                       Plaintiff’s Allegations of Liability Prior Thereto Should Be Dismissed.

       Were Plaintiff able to maintain a Title IX claim, her allegations of liability against Geibel

prior to February 9, 2020 must be dismissed because she failed to demonstrate that Geibel had

“actual knowledge” of her purported harassment prior to that date.

       A school’s liability for student-on-student harassment arises only when an appropriate

person has actual knowledge of the harassment, the school is deliberately indifferent to the

student’s complaint, and the student suffers additional severe and pervasive harassment as a result

of the school’s indifference that deprives the student of educational benefits. Gebser v. Lago Vista

Indep. Sch. Dist., 524 U.S. 274, 290 (1998). As detailed in Section II.B.i, supra, Geibel did not

have actual knowledge of Plaintiff’s alleged harassment when Plaintiff reported it to Principal

Nickler because Plaintiff withheld the identity of her alleged harasser from the Geibel Defendants.

(Am. Compl. at ¶¶ 31-32.) And Plaintiff pled not facts to establish that either Alison Testa or the

police informed Geibel of the identity of Plaintiff’s purported perpetrator after Ms. Testa reported

Cole Kendall in December 2019. Indeed, it is not until February 9, 2020, when Alison Testa

advised Dr. Marsteller of Cole Kendall’s purported harassment of Plaintiff, that Geibel had actual

notice. (Am. Compl. ¶ 57.)


   did not occur on Geibel property or in an environment under its control. Plaintiff alleges that
   “Defendant Kendall . . . regularly grabb[ed] the Plaintiff’s buttocks when she passed him on
   the school bus.” (Am. Compl. ¶¶ 20, 45)) As a school is only liable for harassment or
   discrimination that occurs in an “environment over which [it] exercised some degree of
   control,” Cole Kendall’s alleged actions on the school bus cannot be attributable to Geibel.
   See MDB, 386 F. Supp. 3d at 578 (citing Davis, 526 U.S. at 643–45).

                                                 9
        Case 2:20-cv-01671-MRH Document 18 Filed 02/03/21 Page 12 of 16




       Because Geibel did not have actual notice until February 9, 2020, any allegations of

liability prior thereto should be dismissed. Lansberry, 318 F. Supp. 3d at 751 (“if an “appropriate

person” lacked “actual knowledge” of the sexual harassment, the school [] cannot be found to have

acted with deliberate indifference.”) (quoting Frazer v. Temple Univ., 25 F. Supp. 3d 598, 614

(E.D. Pa. 2014)).

       C.       The Gist of the Action Doctrine Bars Plaintiff’s Negligence Claim.

       Though Plaintiff levies a claim of negligence against the Geibel Defendants, her allegations

sounds in contract because Geibel is a private school. As such, any duties the Geibel Defendants

owed Plaintiff were contractual in nature and Plaintiff’s negligence claim is therefore precluded

by the gist of the action doctrine.

       The gist of the action doctrine “prevents plaintiffs from recasting ordinary breach of

contract claims as tort claims.” MDB v. Punxsutawney Christian Sch., 386 F. Supp. 3d 565, 591

(W.D. Pa. 2019) (Hornak, J.) (citing Hart v. Arnold, 884 A.2d 316, 339 (Pa. Super. 2005)).

Relevant here, the doctrine bars a negligence claim for conduct sounding in contract. See Bruno v.

Erie Ins. Co., 106 A.3d 48, 70 (Pa. 2014); see also Downs v. Andrews, 639 F. App’x 816, 820 (3d

Cir. 2016). Under the doctrine, the “gist of the action” is contractual if “the parties’ obligations are

defined by the terms of the contracts, and not by the larger social policies embodied in the law of

torts.” MDB, 386 F. Supp. 3d at 591 (quoting Bohler-Uddeholm Am., Inc. v. Ellwood Grp., Inc.,

247 F.3d 79, 104 (3d Cir. 2001)). Key to this analysis is the “nature of the allegedly breached duty

. . . if the duty would not exist without the contract, then the claim sounds in contract alone.” Id.

(citing Bruno, 106 A.3d at 68).

        Plaintiff alleges the Geibel Defendants owed her a duty to supervise and protect her while

she was on Geibel’s property and that they breached this duty when they failed to do so. (Am.

Compl. ¶¶ 73-74.) While the relationship between a public school and a student may give rise to

                                                  10
        Case 2:20-cv-01671-MRH Document 18 Filed 02/03/21 Page 13 of 16




such a duty of care, no such duty exists here because Geibel is a private school. (Id. at ¶ 5) (“Geibel

. . . is a private, Roman Catholic high school . . . .”) In Pennsylvania, “the relationship between a

student and a private school is a contractual one.” MDB, 386 F. Supp. 3d at 591 (citing David v.

Neumann Univ., 177 F. Supp. 3d 920, 925 (E.D. Pa. 2016)) (emphasis in original). As such, any

breach of these duties sounds in contract, not tort. Id. at 591-92 (holding’s plaintiff’s negligence

claim against private school was actually one for breach of contract and therefore barred by the

gist of the action doctrine). Because Plaintiff’s relationship with the Geibel Defendants is

contractual, her negligence claim is barred by the gist of the action doctrine and must be dismissed.

       D.      Plaintiff Cannot Establish the Elements of Negligent Infliction of Emotional
               Distress.

       As a preliminary matter, Plaintiff’s NIED claim cannot survive because she cannot

establish an underlying negligence claim. See Humphries v. Pennsylvania State Univ., No. 4:20-

CV-00064, 2020 WL 5878409, at *10, n. 84 (M.D. Pa. Oct. 2, 2020) (citing Deitrick v. Costa,

2015 WL 1605700 (M.D. Pa. Apr. 9, 2015)) (“In all cases [alleging negligent infliction of

emotional distress], Plaintiff must establish a prima facie case of negligence.”).

       Plaintiff’s NIED claim fails for an additional reason; namely, that she did not suffer any

physical injury as a result of Principal Nickler or Dr. Marsteller’s allegedly negligent conduct. It

is a longstanding rule of Pennsylvania law that “[p]hysical injury must be averred to sustain a

cause of action for negligent infliction of emotional distress.” Armstrong v. Paoli Mem’l Hosp.,

633 A.2d 605, 609 (Pa. Super. Ct. 1993) (collecting cases in which demurrer was sustained on

claims of negligent infliction of emotional distress where the plaintiff failed to allege physical

harm to him or herself). While long-continuing physical distress, such as severe nausea or

headaches, repeated hysterical attacks, or mental aberration may be compensable, minor

physiological reactions, such as “temporary fright, nervous shock, nausea, grief, rage, and


                                                 11
        Case 2:20-cv-01671-MRH Document 18 Filed 02/03/21 Page 14 of 16




humiliation, when transitory in nature, are not compensable harm.” Armstrong, 633 A.2d at 609.

To be actionable, a plaintiff must allege “immediate and substantial physical harm.” Doe v.

Philadelphia Cmty. Health Alternatives AIDS Task Force, 745 A.2d 25, 28 (Pa. Super. Ct. 2000),

affd, 767 A.2d 548 (Pa. 2001) (emphasis in original).

       Here, Plaintiff has not alleged that, as a direct result of Principal Nickler or Dr. Marsteller’s

conduct, she has experienced any specific, severe, and long-continuing physical injury or distress.

Instead, she simply alleges that she experienced “severe emotional distress, shock, horror, fright

and psychological trauma” as well as emotional distress. (Am. Compl. at ¶¶ 46, 48, 64, 83, 85.b.)

Such alleged injuries, however, cannot sustain a claim for NIED as Pennsylvania courts have long

held that “[t]here can be no recovery for humiliation, disappointment, anxiety, or mental suffering,

or emotional distress when unconnected with physical injury or physical impact.” Gefter v.

Rosenthal, 119 A.2d 250, 251 (Pa. 1956).

       Nor can Plaintiff’s alleged emotional and psychological trauma constitute “physical harm”

for purposes of a NIED claim. Such conclusory allegations are of unspecified intensity, specificity,

and duration and are therefore insufficient to state a claim for NIED. See Stovall v. Kallenbach,

No. 1683 WDA 2018, 2019 WL 2808297, at *3 (Pa. Super. Ct. July 2, 2019) (affirming trial court

decision to sustain preliminary objections on claim for infliction of emotional distress where

plaintiff did not allege specific, physical injury in connection with such distress); Armstrong, 633

A.2d at 609. Plaintiff’s new allegation that she “required medical and mental health treatment” as

a result of Principal Nickler or Dr. Marsteller’s alleged conduct, (Am. Compl. at ¶¶ 64, 83,) is

insufficient to save her claim because allegations of “physiological injuries” or that one sought

“psychological counseling” are the exact type of averments that “do not sufficiently state physical

manifestations of emotional suffering to sustain a cause of action as required.” Stovall, 2019 WL



                                                 12
             Case 2:20-cv-01671-MRH Document 18 Filed 02/03/21 Page 15 of 16




   2808297, at *3.

            As Plaintiff cannot establish Dr. Marsteller and Principal Nickler owed her a duty or that

   she suffered a physical injury as a results of their alleged negligence – both necessary elements of

   a NIED claim – Count III of her Amended Complaint must be dismissed.

III.        CONCLUSION

            For all the foregoing reasons, the Geibel Defendants respectfully request that the Court

   grant the Motion and enter an Order in the form attached to the Motion.




                                                   Respectfully submitted,

                                                     /s/ Corey S. D. Norcross
       Date: February 3, 2021                       Corey S. D. Norcross (PA Id No. 316909)
                                                    STRADLEY RONON STEVENS & YOUNG, LLP
                                                    2005 Market Street, Suite 2600
                                                    Philadelphia, PA 19013
                                                    Phone: 215.564.8000
                                                    Fax: 215.564.8120
                                                    cnorcross@stradley.com
                                                    Counsel for Defendants Geibel Catholic Junior
                                                    Senior High School, Patricia Nickler, and
                                                    Maureen Marsteller




                                                   13
        Case 2:20-cv-01671-MRH Document 18 Filed 02/03/21 Page 16 of 16




                                 CERTIFICATE OF SERVICE

       I, Corey S. D. Norcross, hereby certify that I filed a true and correct copy of the Geibel

Defendants’ Motion to Dismiss Plaintiff’s Amended Complaint using the CM/ECF system, which

will automatically serve on all counsel of records and parties who are registered CM/ECF

participants a copy via an email notification of such filing.


                                                  /s/ Corey S. D. Norcross
 Date: February 3, 2021                           Corey S. D. Norcross




                                                 14
                                                                                         4859426
